DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 30 Sept, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  There is no copy of the patent document CN 104650186-A, merely an English translation of the claims.  Thus, this reference was not considered.

Election/Restrictions
Applicant’s election without traverse of group I (peptides) and SEQ ID 13 with a TATA scaffold in the reply filed on 30 Sept, 2022 is acknowledged.
Applicants have elected SEQ ID 13.  A search was conducted for this invention, and it was determined to be novel and unobvious over the prior art.  Following Markush practice, the search was expanded to claim 12, which was also determined to be novel and unobvious over the prior art.  In the interest of completeness, the species of Markush claim 8 was also examined and determined to be novel and unobvious over the prior art, even though that Markush group does not contain applicant’s elected species.  The closest prior art found was Deyle et al (Acc. Chem. Res. (2017) 50 p1866-1874, cited by applicants).  This reference discusses screens using cyclic peptides (title), including bicyclic structures with two loops connected by three cysteine residues (fig 2, p1868, top of page), and mention TATA as a linking agent (fig 4, p1870, 2nd column, top of page).  So, while this reference discloses the structures of the peptides, it does not describe the claimed sequences, nor was there found any reference that disclosed the claimed sequences or suggested modifying Deyle et al to match the claimed sequences.  Thus, the peptides of claims 8 and 12 are both novel and unobvious over the prior art.
The search was then expanded to the independent claim, claim 1, and a reference was found that anticipates this claim.  As a result, claims 1-4, 6, 8, 9, 12, and 26 were examined and claims 5, 7, 10, 11, 13-17, 19, 20, 22, and 24 were withdrawn from consideration.  While one or more of the withdrawn claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 1-17, 19, 22, 24, and 26 are pending.
Claim 26 is new.
Claims 5, 7, 10, 11, 13-17, 19, 20, 22, and 24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Sept, 2022.

Claim Objections
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art would be able to determine if a sequence was specific for the transferrin receptor 1 (TfR1) as an agonist or antagonist.
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants do not discuss what is required for actual binding.  There is a discussion of potential modifications of peptides that have the binding characteristics required (p18, 4th paragraph, continues to p21, 3d paragraph), but there is no evidence that these modifications will universally maintain activity.  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming polypeptides specific for the TfR1, with dependent claims discussing embodiments that either block binding of other compounds or not.  This is a functional limitation, requiring embodiments that read on the claims bind to the TfR1 with a higher affinity than for other receptors and either allowing for additional binding or not, depending on the dependent claim.  However, applicants have not taught what structural requirements are necessary for this activity.  A person of skill in the art would not know what chemical/sequence/physical characteristics are required for a polypeptide to bind to the TfR1.  In essence, applicants have defined their invention by function.  That is not sufficient to satisfy the written description requirement.
The ability to predict binding, much less affinity, of a polypeptide to a given sequence is limited.  Lowe (blog “In the Pipeline”, issue of 7 Sept, 2022) discusses how well current technology solves this problem well after applicant’s priority date.  A set of 39,000 compounds, including known antibiotics, yielded 218 compounds (including compounds with previously known binding, such as antibiotics) that were active against a bacterium in an in vitro assay (1st page, 3d paragraph).  These were computer docked (using multiple different protocols) against a portfolio of proteins from the bacterium, as well as 100 compounds that do not have any effect on bacterial growth (1st page, 3d paragraph, continues to 2nd page).  Computed binding was similar between the active compounds and the inactive compounds, with a number of both false positives and false negatives (2nd page, 2nd paragraph).  This reference shows that, well after applicant’s priority date, a person of skill in the art could not reliably predict binding of a compound to a target.  If it is impossible to determine even if a compound bound, it is also impossible to determine the more difficult problem of how strongly it binds (to see if it is selective), or how it binds (potentially blocking the receptor).
Once a sequence has been found that meets the claim limitations (by screening or some other method), the ability to extrapolate from that sequence to find others is limited.  Guo et al (PNAS (2004) 101(25) p9205-9210) shows that about a third of random mutations abrogate activity in a test protein, similar to what others have found with other polypeptides (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, shows that even conservative substitutions are poor at maintaining activity (table 3, p1465, top of page).  
(d) representative number of samples:  Applicants have less than 70 sequences, many of which are very similar to each other, that they state will meet the claim limitations.  Given that there is no limit in the independent claim of the length of the loops (although some dependent claims have such limitations), or any requirement that the amino acids used are drawn only from the canonical 20, there is effectively an infinite number of sequences that meet the structural limitations of the claims.  Applicant’s sequences are simply inadequate to predict how this large a genus will behave when exposed to the TfR1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle et al (Acc. Chem. Res. (2017) 50 p1866-1874, cited by applicants).
Applicants are claiming polypeptides with at least three reactive groups, where the reactive groups are bound to a molecular scaffold, leaving at least two peptide loops, with the peptides specific for binding to the TfR1.

Deyle et al discuss phage display of cyclic peptides (title).  Among the sequences discussed are a number with an N-terminal alanine, a C-terminal glycine, and cysteines at positions 2, 9, and 16, bound to a molecular scaffold that bind to uPA (fig 3, p1869, top of page).  Note that these sequences have 3 cysteines forming two loops, with each loop 6 AAs long, and that the sequences have every structural element that applicants have stated are required for TfR1 binding and inhibiting additional binding or not.  Thus, these sequences anticipate claims 1-4, 6, and 9.  TATA is mentioned as a chemical linker that can be used as the scaffold (fig 4, p1870, 2nd column, top of page), anticipating claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-4, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10 of copending Application No. 17/638,040 (US 20220281918) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a compound with all the structural limitations of instant claim 1, while competing claim 2 specifies the number of amino acids that can be in the loops.  Note that, as these polypeptides have all the structural limitations applicants have stated are required for their functional limitations, those will be inherently present.  Competing claim 10 uses TATA as the molecular scaffold, identical with instant claim 26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claims 1-4, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 17/905,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a compound with all the structural limitations of instant claim 1, while competing claim 2 specifies the number of amino acids that can be in the loops.  Note that, as these polypeptides have all the structural limitations applicants have stated are required for their functional limitations, those will be inherently present.  Competing claim 6 uses TATA as the molecular scaffold, identical with instant claim 26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

third rejection
Claims 1-4, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of copending Application No. 17/044,868 (US 20210101932) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a compound with all the structural limitations of instant claim 1, while competing claim 2 specifies the number of amino acids that can be in the loops.  Competing claim 3 specifies that the reactive groups be cysteines ore penicillamine residues.  Note that, as these polypeptides have all the structural limitations applicants have stated are required for their functional limitations, those will be inherently present.  Competing claim 7 uses TATA as the molecular scaffold, identical with instant claim 26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

fourth rejection
Claims 1-4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,857,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Claim 1 describes a bicyclic peptide with a Markush group of scaffolds, while claim 7 describes a small number of compounds that meet all the structural limitations of the claims, and must thus inherently meet all the functional limitations.

Examiner’s Note
	There are numerous other applications and patents with claims that read upon applicant’s claimed invention.  However, it is apparent that once the written description rejection is overcome, these applications and patents will no longer be the basis of valid non-statutory double patenting rejections, so only representative rejections are given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658